        Case 1:20-cv-02831-KPF Document 89 Filed 07/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BERNADETTE SKORUPSKA,

                            Plaintiff,

                     -v.-
                                                       20 Civ. 2831 (KPF)
525 WEST 52 PROPERTY OWNER LLC,
                                                            ORDER
CITY OF NEW YORK, PHIPPS HOUSES
SERVICES, INC., and TACONIC
MANAGEMENT LLC,

                            Defendants.

KATHERINE POLK FAILLA, United States District Judge:

      As discussed during the pretrial conference held on July 26, 2021, the

parties are ORDERED to inform the Court in writing on or before August 12,

2021, whether they intend to file dispositive motions. The parties are further

ORDERED to appear for a telephonic conference on August 16, 2021, at

11:00 a.m. At the specified time, the parties shall call (888) 363-4749 and

enter access code 5123533. Please note, the conference line will not be

available before 11:00 a.m.

      The Clerk of Court is directed to mail a copy of this Order to Plaintiff’s

address of record.

      SO ORDERED.

Dated: July 26, 2021
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge
